243 U.S. 622 (1917)
STATE OF WYOMING
v.
STATE OF COLORADO ET AL.
No. 7, Original.
Supreme Court of United States.
Argued December 6, 7, 8, 1916.
Order entered March 6, 1917.
IN EQUITY.
It is ordered that this case be restored to the docket for re-argument.
1. Counsel are requested to specially direct their attention to the rule which they deem should properly be applied to a solution of the controversy for decision: That is, whether the rights asserted are to be tested and determined solely by the application of the general principles of prior appropriation without regard to state boundaries, or whether on the contrary the general principles of prior appropriation are subject to be restricted or their operation limited in this case by state lines, and if so, by what principles, under that assumption, the case is to be controlled.
2. They are moreover requested not merely by generalizations to state the facts relied upon, but specifically by careful reference to the pages of the record, and to group them under the various propositions relied upon including the extent of the use of water in both States when the work complained of was begun and when this suit was commenced, and the extent of appropriation made or authorized in either or both States since its commencement.
3. In view of the legislation of Congress concerning reclamation and the extensive public works which have been constructed under that legislation and the possible consequences which may result from the rule to be applied in the solution of this controversy, the clerk is instructed to notify the Attorney General of the United States of this order for re-argument.


*621 SUPREME COURT OF THE UNITED STATES

OCTOBER TERM, 1916.
ORDER: IT IS ORDERED BY THE COURT that Section 4 of Rule 37 of the Rules of this Court be amended so as to read as follows, viz:
4. An application for a writ of certiorari will be deemed in time when the petition therefor, accompanied by the printed record and brief, is filed within the period prescribed by law:
Provided this is followed by submitting the petition in open Court on some motion day not later than the first one which follows a period of four weeks after such filing. Notice of the date of submission and copies of the petition and brief must be served as required by Section 3 of this Rule.
Promulgated March 26, 1917.[1]
NOTES
[]  241 U.S. 635.